Exhibit REPORT OF VOTING RESULTS Annual Meeting of Holders of Trust Units May 7, 2009 National Instrument 51-102 Continuous Disclosure Obligations Section Matters Voted On Annual Meeting Matters Outcome of Vote 1. The election of the following nominees as directors of Provident Energy Ltd. to hold office until the close of the next annual meeting or until their successors are appointed: (a)John B. Zaozirny (b)Grant D. Billing (c)Thomas W. Buchanan (d)Hugh A. Fergusson (e)Randall J. Findlay (f)Norman R. Gish (g)Bruce R. Libin (h)Dr. Robert W. Mitchell (i)M.H. (Mike) Shaikh (j)Jeffrey T. Smith Passed 2. The appointment of PricewaterhouseCoopers LLP, Chartered Accountants, as auditors of Provident Energy Trust to hold office until the close of the next annual meeting. Passed 3. The re-appointment of Computershare Trust Company of Canada as trustee of Provident Energy Trust until the next annual meeting. Passed
